           Case 1:20-cv-02013-GLR Document 34 Filed 03/31/21 Page 1 of 31



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

TESSEMAE’S, LLC,                            *

     Plaintiff,                             *

v.                                          *   Civil Action No. GLR-20-2013

MICHAEL S. MCDEVITT, et al.,                *

     Defendants.                     *
                                    ***
                             MEMORANDUM OPINION

       THIS MATTER is before the Court on Defendants Michael S. McDevitt, Tandem

Legal Group, LLC, Tandem Growth Group, LLC, Brendan Connors, Herman Dunst, Paul

Intlekofer, and Alex Chehansky’s (collectively, “Defendants”) Partial Motion to Dismiss

(ECF No. 19). 1 The Motion is ripe for disposition, and no hearing is necessary. See Local

Rule 105.6 (D.Md. 2018). For the reasons outlined below, the Court will grant the Motion

in part and deny the Motion in part.

                                  I.   BACKGROUND 2

A.     Parties

       Plaintiff Tessemae’s, LLC’s (“Tessemae’s”) is a Maryland limited liability

company founded in 2009 by Greg, Brian, and Matt Vetter. (First Am. Compl. Prayer Jury


       1
        Also pending before the Court is Defendants’ Consent Motion to Correct Errata
(ECF No. 33), which seeks to delete error messages and correct spacing issues that appear
in Defendants’ Reply in Support of their Partial Motion to Dismiss the First Amended
Complaint. This Motion will be granted.
      2
         Unless otherwise noted, the Court takes the following facts from Tessemae’s
Amended Complaint and accepts them as true. See Erickson v. Pardus, 551 U.S. 89, 94
(2007) (citations omitted).
        Case 1:20-cv-02013-GLR Document 34 Filed 03/31/21 Page 2 of 31



Tr. [“Am. Compl.”] ¶¶ 1, 5, ECF No. 11). It sells marinades, salad dressings, meal kits,

and related items from its headquarters in Essex, Maryland. (Id. ¶ 13). Tessemae’s sells its

products in Maryland and throughout the United States, thereby affecting interstate

commerce. (Id. ¶ 5).

       Defendant Michael McDevitt is a non-lawyer owner and chief executive officer

(“CEO”) of Defendants Tandem Legal Group, LLC (“Tandem Legal”) and Tandem

Growth Group, LLC (“Tandem Growth”) (together, the “Tandem Defendants”). (Id. ¶¶ 7–

8). The Tandem Defendants are limited liability companies incorporated in Delaware with

their principal places of business in the District of Columbia. (Id.). The Tandem Defendants

routinely solicit and conduct business in Maryland. (Id.). Defendants Brendan Connors,

Herman Dunst, Paul Intlekofer, and Alex Chehansky are residents of Maryland and

business associates of McDevitt who have at various times assisted him in business

undertaken by him and the Tandem Defendants. (Id. ¶¶ 9–12, 21, 41).

B.     Factual Background

       1.     McDevitt’s Acquisition of Equity in Tessemae’s

       Greg Vetter (“Greg”) first met McDevitt in 2013 through an employee of Howard

Bank, Tessemae’s primary lender. (Id. ¶ 14). At that time, McDevitt had just formed

Tandem Legal. (Id. ¶ 15). Despite not being a lawyer, McDevitt was nonetheless able to

acquire an ownership interest in Tandem Legal because of a District of Columbia law

permitting such a practice. (Id.).

       In the summer of 2013, McDevitt persuaded Tessemae’s to hire him and the Tandem

Defendants with the promise that he would use Tandem’s legal and business services to


                                             2
         Case 1:20-cv-02013-GLR Document 34 Filed 03/31/21 Page 3 of 31



help Tessemae’s grow. (Id. ¶ 17). McDevitt told Greg that McDevitt would serve as the

point of contact for all business dealings between Tessemae’s and the Tandem Defendants.

(Id. ¶ 19). According to McDevitt, this was because many of the decisions Tessemae’s

would face were business, rather than legal, decisions, and using McDevitt as the point of

contact would help Tessemae’s save money on legal fees. (Id.). McDevitt said that Greg

and Tessemae’s should turn to him with any legal questions. (Id.). McDevitt also said that

he would be willing to accept an equity interest in Tessemae’s in exchange for the Tandem

Defendants’ services, in lieu of money payments. (Id. ¶ 18). Greg accepted McDevitt’s

offer. (See id. ¶ 20).

       In August 2013, McDevitt proposed a plan called “Project 25” that he said would

help grow Tessemae’s business. (Id.). He reassured Greg that, under their payment

arrangement, Tessemae’s would only have to pay the Tandem Defendants if they were

successful. (Id.). McDevitt introduced Connors and Dunst as consultants and arranged for

them to become executives at Tessemae’s. (Id. ¶ 21).

       Around this time, McDevitt also recommended to Greg that Tessemae’s amend its

operating agreement for tax purposes, and the attorneys at Tandem Legal drafted a new

operating agreement on Tessemae’s behalf. (Id. ¶ 23). At this time, Tessemae’s had two

classes of shares: Class A shares, which granted the holders voting rights, and Class B

shares, which did not. (Id. ¶ 25). Without consulting anyone at Tessemae’s, McDevitt

sought investors for a new class of shares he called “Preferred Units.” (Id.). These shares

would have voting rights and would maintain their value until the company had raised $5

million in capital contributions. (Id.). The other classes of shares would be diluted in value


                                              3
         Case 1:20-cv-02013-GLR Document 34 Filed 03/31/21 Page 4 of 31



as Tessemae’s continued to raise capital, but the holders of the Preferred Units would

continue receiving additional shares so that their equity interests in Tessemae’s would

remain unchanged. (Id.). McDevitt raised $1,325,000 from the sale of the Preferred Units

but did not allow Tessemae’s personnel to purchase Preferred Units. (Id. ¶ 26).

       In addition to soliciting outside investors to buy the Preferred Units, McDevitt and

Connors also purchased Preferred Units, giving themselves additional ownership interests

in Tessemae’s. (Id. ¶ 27). McDevitt paid $500,000 for a ten percent stake in the company,

while Connors paid $200,000 for a four percent stake. (Id.). McDevitt instructed Tandem

Legal, acting as counsel for both sides of these transactions, to prepare the paperwork for

these transactions, and Tandem Legal did so. (Id.).

       Tessemae’s did not appear to have knowledge of the Preferred Units until January

3, 2014, when McDevitt presented Tessemae’s new operating agreement, which had been

prepared by Tandem Legal’s attorneys, to Greg. (See id. ¶ 28). In addition to laying out the

creation of the Preferred Units, the agreement also stated that McDevitt would join

Tessemae’s Board of Directors to represent the investors who had purchased the Preferred

Units. (Id.).

       The agreement also incorporated a capitalization table reflecting an allocation of

Preferred Units to McDevitt, Connors, and Dunst as though they had successfully

completed Project 25. (Id. ¶ 29). When Greg asked about this apparent premature

allocation, McDevitt told him that he could easily “claw back” the Preferred Units if the

project was unsuccessful, but that it would be much harder to do so if it did succeed. (Id.).

McDevitt told Greg that this was a standard business practice. (Id.). Greg accepted these


                                             4
        Case 1:20-cv-02013-GLR Document 34 Filed 03/31/21 Page 5 of 31



assertions and signed the new operating agreement on behalf of Tessemae’s. (Id. ¶ 30). He

also encouraged the company’s other investors to sign. (Id.).

       Project 25 ultimately failed, with Tessemae’s sales increasing by a mere $500,000

instead of the promised $20 million. (Id. ¶ 31). Greg asked McDevitt to “claw back” the

equity taken by McDevitt, Connors, Dunst, and their investors, but McDevitt, Connors,

and Dunst refused. (Id.). Greg next turned to one of the attorneys at Tandem Legal to ask

for help in retrieving the equity. (Id. ¶ 32). The attorney told Greg that this was impossible

because there was no written instrument reflecting an agreement to return the equity to

McDevitt, Connors, and Dunst if the project failed. (Id.).

       2.     McDevitt’s Capital Raise and Misrepresentations to Investors

       In the summer of 2017, Tessemae’s sought additional capital to expand its

operations. (Id. ¶ 39). It found a lender that would agree to a loan if Tessemae’s gave it a

first-position lien on Tessemae’s accounts receivable. (Id.). Howard Bank held this position

at the time. (Id.). As McDevitt was one of the guarantors on the credit line Tessemae’s held

with Howard Bank, Tessemae’s felt obliged to update McDevitt on this development. (Id.).

Greg informed McDevitt of the situation in August 2017 and McDevitt offered to help

secure financing. (Id.).

       Shortly after this conversation, McDevitt called Greg and told him that McDevitt

had arranged a deal that would allow Tessemae’s $2 million credit line to be eliminated in

exchange for a payment of $1 million. (Id. ¶ 40). McDevitt also said that he could find

investors to raise not just the $1 million, but an additional $6 to 7 million. (Id.). McDevitt

represented that he would secure the first $1 million by September 1, 2017, and the


                                              5
        Case 1:20-cv-02013-GLR Document 34 Filed 03/31/21 Page 6 of 31



remainder by October 1, 2017. (Id.). McDevitt said the investors would make these

payments in exchange for promissory notes guaranteeing their receipt of an existing class

of Tessemae’s shares. (Id.). Tessemae’s agreed to this arrangement and apparently agreed

to allow McDevitt to act as its agent. (See id.).

       McDevitt claimed that Tandem Legal was qualified to act as “securities counsel” to

“paper” the offering of the shares that Tessemae’s would guarantee. (Id. ¶ 42). Tessemae’s

accepted this position and retained Tandem Legal to make the necessary arrangements.

(Id.). Tandem Legal prepared the promissory notes, as well as a side letter laying out the

terms of Tessemae’s agreement with McDevitt (the “Side Letter”). (Id.). The Side Letter

stated that Tessemae’s would pay McDevitt $100,000 and amend its operating agreement

to give McDevitt a new class of shares granting him additional voting rights in the

company’s business. (Id.). Specifically, the amendments contained in the Side Letter

granted McDevitt the right to vote on various internal business decisions made by

Tessemae’s, such as hiring and firing personnel, determining compensation of senior

management, and deciding whether to incur debts over $100,000. (Id.). McDevitt would

also receive six votes per unit any time the company approved an acquisition or sale of

assets. (Id.). Tessemae’s Board approved these terms on or about September 1, 2017. (Id.).

       Despite McDevitt’s promises, he had only managed to raise $1.1 million by

November 1, 2017. (Id. ¶ 43). That month, McDevitt introduced Greg to Alex Chehansky,

who McDevitt said was a financial consultant who could help raise the remaining funds.

(Id.). On McDevitt’s advice, Tessemae’s hired Chehansky in this capacity. (Id.).




                                              6
         Case 1:20-cv-02013-GLR Document 34 Filed 03/31/21 Page 7 of 31



       Working with McDevitt and Paul Intlekofer, Chehansky coordinated multiple

meetings with investors to raise the promised funds. (Id. ¶ 44). At these meetings, McDevitt

told the prospective investors that a change had taken place in the control of Tessemae’s

and that he held a seat on its Board. (Id.). Despite these efforts and misrepresentations,

Chehansky was similarly unsuccessful in raising the funds. (Id.).

       While these meetings were ongoing, Chehansky pressured Tessemae’s to formally

amend its operating agreement, purportedly to reflect the terms contained in the previously

agreed-upon Side Letter. (Id. ¶ 45). When Tessemae’s reviewed the proposed amendments,

however, it realized that they went beyond the terms of the Side Letter. (Id.). Specifically,

the amendments gave McDevitt six votes per share on all matters on which the company

would have to vote. (Id.). McDevitt would also have preemptive rights in acquiring more

shares, as well as additional power to force a sale of the company. (Id.). The CEO and CFO

of Tessemae’s would also have to meet with McDevitt once a month to discuss all business

matters. (Id.).

       Tessemae’s also discovered around this time that McDevitt, Chehansky, and

Intlekofer had committed multiple acts of securities fraud during their efforts to raise the

promised funds. (Id. ¶ 46). Specifically, McDevitt, Chehansky, and Intlekofer made a

number of misrepresentations to potential investors regarding the state of Tessemae’s

finances and their purported operational control of the company. (Id.). Following these

discoveries, on December 4, 2017, Greg called Chehansky and told him that he was

terminating their relationship. (Id. ¶ 47). McDevitt asked for a meeting, and Greg agreed.

(Id.). At this meeting, McDevitt admitted to Greg that he had made misrepresentations to


                                             7
        Case 1:20-cv-02013-GLR Document 34 Filed 03/31/21 Page 8 of 31



the investors who had contributed funds and warned that Tessemae’s would be sued for

“false pretenses” if it terminated its relationship with Chehansky. (Id.).

       As a result of McDevitt’s and Chehansky’s actions, Tessemae’s had to offer a

rescission to the purchasers of the promissory notes. (Id. ¶ 48). This meant that Tessemae’s

was forced to return all the money that had been raised for it, would incur significant

attorneys’ fees to facilitate the rescission, and would continue being indebted to Howard

Bank on its original line of credit. (Id. ¶¶ 48–49). Tessemae’s also had no choice but to

take on an additional loan of $3 million on extremely unfavorable terms to meet its existing

obligations. (Id. ¶ 49). In addition to these financial harms, Tessemae’s also lost the

$100,000 fee it had agreed to pay McDevitt, who refused to return it. (Id. ¶ 50).

C.     Procedural History

       Tessemae’s filed this action against McDevitt, the Tandem Defendants, Connors,

Dunst, Intlekofer, and Chehansky in the Circuit Court for Baltimore County, Maryland on

June 5, 2020. (ECF No. 1-1). On July 8, 2020, Defendants removed the case to this Court.

(ECF No. 1). Tessemae’s filed an Amended Complaint on July 22, 2020. (ECF No. 11).

       In its twelve-count Amended Complaint, Tessemae’s alleges: violations of 18

U.S.C. § 1962(b) by McDevitt and the Tandem Defendants (Count I); violations of 18

U.S.C. § 1962(c) by McDevitt (Count II); negligence through legal malpractice by

McDevitt and Tandem Legal (Count III); fraud by McDevitt (Count IV); constructive fraud

by McDevitt and Tandem Legal (Count V); breach of fiduciary duty by McDevitt and

Tandem Legal (Count VI); civil conspiracy by McDevitt, Intlekofer, and Chehansky

(Count VII); tortious interference with business relations by McDevitt, Intlekofer, and


                                              8
        Case 1:20-cv-02013-GLR Document 34 Filed 03/31/21 Page 9 of 31



Chehansky (Count VIII); breach of contract by McDevitt (Count IX); unjust enrichment

by McDevitt (Count X); injunctive relief of “removal” under Maryland common law

against McDevitt, Connors, Dunst, and Intlekofer (Count XI); and declaratory judgment

under Maryland Code § 3-409 against McDevitt, Connors, and Dunst (Count XII). (See id.

¶¶ 56–141). Tessemae’s seeks a declaratory judgment, compensatory damages, liquidated

damages, punitive damages, injunctive relief, and attorneys’ fees and costs. (Id. at 34–37).

       On August 24, 2020, McDevitt, the Tandem Defendants, Connors, Dunst,

Intlekofer, and Chehansky moved to dismiss Counts I, II, IV, VII, VIII, X, XI, and XII for

failure to state a claim on which relief may be granted. (ECF Nos. 19, 26). Tessemae’s filed

an Opposition on October 9, 2020. (ECF No. 31). Defendants filed a Reply on November

9, 2020. (ECF No. 32).

                                   II.    DISCUSSION

A.     Standard of Review

       1.     Rule 12(b)(6) Standard

       The purpose of a Rule 12(b)(6) motion is to “test[ ] the sufficiency of a complaint,”

not to “resolve contests surrounding the facts, the merits of a claim, or the applicability of

defenses.” King v. Rubenstein, 825 F.3d 206, 214 (4th Cir. 2016) (quoting Edwards v. City

of Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999)). A complaint fails to state a claim if it

does not contain “a short and plain statement of the claim showing that the pleader is

entitled to relief,” Fed.R.Civ.P. 8(a)(2), or does not “state a claim to relief that is plausible

on its face,” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible “when the plaintiff


                                               9
        Case 1:20-cv-02013-GLR Document 34 Filed 03/31/21 Page 10 of 31



pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Id. (citing Twombly, 550 U.S. at 555). Though the plaintiff is

not required to forecast evidence to prove the elements of the claim, the complaint must

allege sufficient facts to establish each element. Goss v. Bank of Am., N.A., 917 F.Supp.2d

445, 449 (D.Md. 2013) (quoting Walters v. McMahen, 684 F.3d 435, 439 (4th Cir. 2012)),

aff’d sub nom., Goss v. Bank of Am., NA, 546 F.App’x 165 (4th Cir. 2013).

       In considering a Rule 12(b)(6) motion, a court must examine the complaint as a

whole, consider the factual allegations in the complaint as true, and construe the factual

allegations in the light most favorable to the plaintiff. Albright v. Oliver, 510 U.S. 266, 268

(1994); Lambeth v. Bd. of Comm’rs of Davidson Cnty., 407 F.3d 266, 268 (4th Cir. 2005)

(citing Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)). But, the court need not accept

unsupported or conclusory factual allegations devoid of any reference to actual events,

United Black Firefighters v. Hirst, 604 F.2d 844, 847 (4th Cir. 1979), or legal conclusions

couched as factual allegations, Iqbal, 556 U.S. at 678.

       2.     Rule 9(b) Standard

       Tessemae’s allegations of fraud implicate the heightened pleading standard set forth

in Federal Rule of Civil Procedure 9(b). 3 Cozzarelli v. Inspire Pharm. Inc., 549 F.3d 618,


       3
          This heightened pleading standard extends to Tessemae’s claims under the
Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. § 1961 et seq.,
which are premised on allegations of fraud, as well as its claims of civil conspiracy and
tortious interference, to the extent those claims are premised on fraud.

                                              10
       Case 1:20-cv-02013-GLR Document 34 Filed 03/31/21 Page 11 of 31



629 (4th Cir. 2008). The rule states: “In alleging fraud . . . a party must state with

particularity the circumstances constituting fraud[.]” Fed.R.Civ.P. 9(b). Under the rule, a

plaintiff alleging claims that sound in fraud “must, at a minimum, describe the time, place,

and contents of the false representations, as well as the identity of the person making the

misrepresentation and what he obtained thereby.” U.S. ex rel. Owens v. First Kuwaiti Gen.

Trading & Contracting Co., 612 F.3d 724, 731 (4th Cir. 2010) (quoting U.S. ex rel. Wilson

v. Kellogg Brown & Root, Inc., 525 F.3d 370, 379 (4th Cir. 2008)). In other words, “Rule

9(b) requires plaintiffs to plead the who, what, when, where, and how: the first paragraph

of any newspaper story.” Crest Constr. II, Inc. v. Doe, 660 F.3d 346, 353 (8th Cir. 2011)

(quoting Summerhill v. Terminix, Inc., 637 F.3d 877, 880 (8th Cir. 2011)).

       As the Fourth Circuit has explained, Federal Rule of Civil Procedure 9(b) serves

several salutary purposes:

              “First, the rule ensures that the defendant has sufficient
              information to formulate a defense by putting it on notice of
              the conduct complained of . . . . Second, Rule 9(b) exists to
              protect defendants from frivolous suits. A third reason for the
              rule is to eliminate fraud actions in which all the facts are
              learned after discovery. Finally, Rule 9(b) protects defendants
              from harm to their goodwill and reputation.”

Harrison v. Westinghouse Savannah River Co., 176 F.3d 776, 784 (4th Cir. 1999) (quoting

U.S. ex rel. Stinson, Lyons, Gerlin & Bustamante, P.A. v. Blue Cross Blue Shield of Ga.,

Inc., 755 F.Supp. 1055, 1056–57 (S.D.Ga. 1990)). By its terms, however, Rule 9(b) permits

a general averment of aspects of fraud that relate to a defendant’s state of mind. It states,

in part: “Malice, intent, knowledge, and other conditions of a person’s mind may be alleged

generally.” Fed.R.Civ.P. 9(b). Moreover, a “court should hesitate to dismiss a complaint


                                             11
       Case 1:20-cv-02013-GLR Document 34 Filed 03/31/21 Page 12 of 31



under Rule 9(b) if the court is satisfied (1) that the defendant has been made aware of the

particular circumstances for which she will have to prepare a defense at trial, and (2) that

plaintiff has substantial prediscovery evidence of those facts.” Harrison, 176 F.3d at 784.

       3.     Extra-Pleading Materials

       A court may not consider extrinsic evidence when resolving a Rule 12(b)(6) motion.

See Chesapeake Bay Found., Inc. v. Severstal Sparrows Point, LLC, 794 F.Supp.2d 602,

611 (D.Md. 2011). But this general rule is subject to several exceptions. First, a court may

consider documents attached to the complaint, see Fed.R.Civ.P. 10(c), as well as those

attached to the motion to dismiss, so long as they are integral to the complaint and

authentic, see Blankenship v. Manchin, 471 F.3d 523, 526 n.1 (4th Cir. 2006). Second, a

court may consider documents referred to and relied upon in the complaint—“even if the

documents are not attached as exhibits.” Fare Deals Ltd. v. World Choice Travel.com, Inc.,

180 F.Supp.2d 678, 683 (D.Md. 2001); accord New Beckley Mining Corp. v. Int’l Union,

United Mine Workers of Am., 18 F.3d 1161, 1164 (4th Cir. 1994). Third, a Court may

consider matters of public record. Philips v. Pitt Cnty. Mem. Hosp., 572 F.3d 176, 180 (4th

Cir. 2009). In the event that any of these properly considered extra-pleading materials

conflict with the “bare allegations of the complaint,” the extra-pleading materials “prevail.”

Fare Deals, 180 F.Supp.2d at 683; accord RaceRedi Motorsports, LLC v. Dart Mach., Ltd.,

640 F.Supp.2d 660, 664 (D.Md. 2009).

       Defendants present several emails and documents exchanged by Tandem Legal and

Tessemae’s for the Court’s consideration in resolving this Motion. (Mem. Supp. Defs.’

Part. Mot. Dismiss First Am. Compl. [“Defs.’ Mem.”] at 7–8, ECF No. 26). Although these


                                             12
       Case 1:20-cv-02013-GLR Document 34 Filed 03/31/21 Page 13 of 31



emails constitute evidence outside the pleadings, Defendants contend that the Court may

consider the emails because they are both integral to the Complaint and authentic. (Id.).

Tessemae’s, by contrast, argues that the Court should not consider these exhibits because

they are not integral to its Complaint. (Pl.’s Mem. Opp’n Defs.’ Part. Mot. Dismiss First

Am. Compl. [“Opp’n”] at 8–10, ECF No. 31).

       With respect to the majority of the documents attached to their Motion, the Court

agrees with Defendants. Like the plaintiffs’ claims in American Chiropractic Association

v. Trigon Healthcare, Inc., 367 F.3d 212 (4th Cir. 2004), Tessemae’s claims are premised

in part on the emails at issue here. Indeed, Tessemae’s explicitly refers to the emails in its

Complaint and states that two of the email exchanges comprising the bulk of Defendants’

exhibits constitute the use of interstate wires that form the basis of its RICO claims. (See

Compl. ¶¶ 63, 74); see also Am. Chiropractic Ass’n, 367 F.3d at 234 (“[Plaintiff] explicitly

referred to the Ancillary Professional Provider Agreement, and its mail and wire fraud

claims are based on the alleged misrepresentation made in that document.”). Thus, Exhibits

3, 5, 6, and 7 to Defendants’ Motion were relied upon and integral to Tessemae’s

Complaint. Moreover, Tessemae’s does not dispute the authenticity of these exhibits.

Accordingly, the Court will consider these documents in evaluating Defendants’ Motion. 4

       The Court also notes that Tessemae’s presentation of the “exhibit prevails” rule is

mistaken. Under the “exhibit prevails” rule, “[w]hen the plaintiff attaches or incorporates



       4
       Exhibits 1, 2, and 4, however, are either not integral to or not referenced in the
Complaint. Accordingly, the Court will not consider those documents in resolving
Defendants’ Motion.

                                             13
       Case 1:20-cv-02013-GLR Document 34 Filed 03/31/21 Page 14 of 31



a document upon which his claim is based, or when the complaint otherwise shows that the

plaintiff has adopted the contents of the document, crediting the document over conflicting

allegations in the complaint is proper.” Goines v. Valley Cmty. Servs. Bd., 822 F.3d 159,

167 (4th Cir. 2016). Tessemae’s cites Goines for the assertion that the rule only applies to

documents a plaintiff attaches to the complaint. (Opp’n at 9 n.2). As set forth in the quoted

language above, however, the rule also applies when the complaint “otherwise shows that

the plaintiff has adopted the contents of the document,” i.e., when the document is integral

to and relied on in the Complaint. The Fourth Circuit has repeatedly applied the “exhibit

prevails” rule to cases in which defendants attached the conflicting exhibits to their motions

to dismiss. See, e.g., Cozzarelli, 549 F.3d at 625–26 (crediting analyst reports referenced

in the complaint and attached to defendants’ motion that conflicted with plaintiffs’

allegations); Am. Chiropractic Ass’n, 367 F.3d at 234–35 (crediting contract referenced in

complaint and attached to defendant’s motion that conflicted with plaintiff’s allegations).

Accordingly, to the extent the Court identifies a conflict between Tessemae’s allegations

and Defendants’ Exhibits, the Court will apply the “exhibit prevails” rule.

B.     Analysis

       1.     Count I: RICO—18 U.S.C. § 1962(b)

       Tessemae’s asserts a claim under the Racketeer Influenced and Corrupt

Organizations Act (“RICO”), 18 U.S.C. § 1961 et seq., against McDevitt and Tandem

Growth. 5 (Am. Compl. ¶¶ 56–65). Specifically, Tessemae’s alleges that McDevitt and


       5
      In its First Amended Complaint, Tessemae’s asserts Count I against McDevitt,
Tandem Growth, and Tandem Legal. However, Tessemae’s voluntarily dismissed its

                                             14
       Case 1:20-cv-02013-GLR Document 34 Filed 03/31/21 Page 15 of 31



Tandem Growth violated 18 U.S.C. § 1962(b). Such an allegation requires a plaintiff to

plead facts showing: “1) conduct; 2) of an enterprise; 3) through a pattern; 4) of

racketeering activity.” Swarey v. Desert Capital REIT, Inc., No. DKC-11-3615, 2012 WL

4208057, at *11 (D.Md. Sept. 20, 2012) (quoting Morley v. Cohen, 888 F.2d 1006, 1009

(4th Cir. 1989)). Section 1962(b) of RICO further requires a showing that the defendant:

(1) acquired or maintained; (2) through a pattern of racketeering activity; (3) interest in or

control of; (4) any enterprise; (5) engaged in interstate commerce. Id. at *11 n.10 (citing

18 U.S.C. § 1962(b)). In addition, the plaintiff must show a connection between the

racketeering activity and the defendant’s control of a specific enterprise. Id. (citations

omitted).

       Defendants first argue that Tessemae’s has not shown that McDevitt and Tandem

Growth acquired an interest in or control of Tessemae’s within the time set out in RICO’s

statute of limitations. (Defs.’ Mem. at 9). This argument misapprehends the manner by

which courts determine the timeliness of civil RICO claims. As Defendants correctly note,

RICO actions are subject to a four-year statute of limitations. Potomac Elec. Power Co. v.

Elec. Motor & Supply, Inc., 262 F.3d 260, 266 (4th Cir. 2001). The four-year limitations

period begins to run from when the “plaintiff knew or should have known of his injury.”

Rotella v. Wood, 528 U.S. 549, 553 (2000). Critically, “discovery of the other elements of

a claim” is not required before the statute of limitations begins to accrue. Id. at 555; see

also Fowler v. Wells Fargo Home Mortg., Inc., No. GJH-15-1084, 2015 WL 2342377, at


Count I claim against Tandem Legal in its Opposition to Defendants’ Motion. (Opp’n at
10 n.3). Accordingly, the Court will dismiss Count I as to Tandem Legal.

                                             15
        Case 1:20-cv-02013-GLR Document 34 Filed 03/31/21 Page 16 of 31



*3 (D.Md. May 13, 2015) (“[I]t is the Plaintiff’s knowledge of her own injury that controls

the running of the statute of limitations, and not Plaintiff’s knowledge of the underlying

RICO pattern.”) (citing Rotella, 528 U.S. 556–57).

       Tessemae’s filed the initial Complaint in this action in the Circuit Court for

Baltimore County on June 5, 2020. (ECF No. 1-1). Thus, if Tessemae’s knew or should

have known of the injuries caused by McDevitt and Tandem Growth on or before June 5,

2016, the Complaint is barred by the statute of limitations. In the context of a § 1962(b)

claim, the “injuries” refer to the “injury from the defendant’s acquisition or control of an

interest in a RICO enterprise, in addition to injury from the predicate acts of racketeering.”

Kaul v. Christie, 372 F.Supp.3d 206, 247 n.41 (D.N.J. 2019) (citations omitted), appeal

dismissed, No. 19-1651, 2019 WL 4733531 (3d Cir. June 20, 2019). To the extent

Tessemae’s alleges multiple discrete injuries, “the application of the statute of limitations

essentially turns on the question of whether, with respect to each alleged injury, [plaintiff]

knew or should have known of its injury prior to” the expiration of the statute of limitations.

Potomac Elec. Power Co., 262 F.3d at 266.

       Here, Tessemae’s alleges multiple injuries as part of its RICO claim, including

injuries that plausibly arise from McDevitt and Tandem Growth’s alleged control of the

company. The Court lacks sufficient information at this time regarding the accrual date of

those injuries to dismiss on statute of limitations grounds. As set forth above, Defendants’

argument that Tessemae’s did not “acquire an interest in or control of Tessemae’s” within

the four-year statute of limitations is irrelevant. The statute of limitations for Tessemae’s

civil RICO claims is based on the date on which it knew or should have known of the


                                              16
       Case 1:20-cv-02013-GLR Document 34 Filed 03/31/21 Page 17 of 31



injuries caused by McDevitt and Tandem Growth; the date on which the remaining

elements of Tessemae’s claim occurred does not bear on the timeliness of its claim. The

Court thus declines to dismiss Tessemae’s RICO claims on timeliness grounds.

       Defendants next argue that Tessemae’s has failed to show that McDevitt and

Tandem Growth controlled Tessemae’s in any way. (Defs.’ Mem. at 12). Defendants cite

In re American Honda Motor Company, Inc. Dealerships Relations Litigation, 965 F.Supp.

716, 722 (D.Md. 1997), for the proposition that the term “control” specifically requires

either engaging in day-to-day business operations or having power over who sits on the

Board of Directors. (Defs.’ Mem. at 12). Defendants state that Tessemae’s has not only

failed to allege that McDevitt and Tandem Growth acquired this level of control, but that

Tessemae’s alleged the opposite when it described McDevitt’s “false” representations to

prospective investors that he was in control of the company. (Id.).

       Defendants’ arguments are rooted in the same misapprehension underlying its

statute of limitations argument. Tessemae’s has alleged with particularity that McDevitt

and Tandem Growth acquired and maintained an interest in Tessemae’s through their

racketeering activity and their related underlying fraudulent actions. (See Am. Compl.

¶¶ 20–32). That is sufficient to satisfy this element of its RICO claim.

       Even if that were not the case, the Court is unpersuaded by Defendants’ citation to

one decision from this Court providing a narrow definition of control. While the Fourth

Circuit has not provided express guidance on the issue, the Court finds that a broad

definition of control more effectively achieves the remedial purposes of RICO. See Jackson

v. Sedgwick Claims Mgmt. Servs., Inc., 731 F.3d 556, 563 (6th Cir. 2013) (noting that


                                             17
        Case 1:20-cv-02013-GLR Document 34 Filed 03/31/21 Page 18 of 31



“Congress . . . directed courts to give [RICO] a liberal construction” and that “courts have

frequently rejected arguments that RICO should be given constructions that prevent it from

reaching conduct that Congress may not have intended it to reach”); Cottman Transmission

Sys., LLC v. Kershner, 536 F.Supp.2d 543, 559–60 (E.D.Pa. 2008) (“RICO makes it

unlawful to acquire or maintain control of an enterprise—broadly defined to include

virtually any de facto or de jure association—through a pattern of criminal activity[.]”)

(quoting Seville Indus. Mach. Corp. v. Southmost Mach. Corp., 742 F.2d 786, 789 (3d Cir.

1984)); T.I. Const. Co. v. Kiewit E. Co., No. CIV. A. 91-2638, 1992 WL 195425, at *5

(E.D.Pa. Aug. 5, 1992) (noting that “the terms interest and control are defined broadly”).

       Courts have found that the broad definition of control under RICO should include

activities such as “direct[ing] the course of plaintiff’s business activities and manipulat[ing]

its affairs,” Nafta v. Feniks Int’l House of Trade (U.S.A.) Inc., 932 F.Supp. 422, 428

(E.D.N.Y. 1996); and “caus[ing] plaintiff to enter into many transactions it would

otherwise not have,” P.M.F. Servs., Inc. v. Grady, 681 F.Supp. 549, 556 n.16 (N.D.Ill.

1988). Indeed, “[s]everal courts have gone so far as to say that control may include

involvement in management and designation as an officer or director.” Kaiser v. Stewart,

No. CIV. A. 96-6643, 1997 WL 476455, at *2 (E.D.Pa. Aug. 19, 1997) (citing cases). The

Court finds these decisions persuasive. Here, Tessemae’s has alleged with sufficient

particularity that McDevitt and Tandem Growth became involved in the management of

the company, manipulated its affairs, and caused it to become involved in transactions it

otherwise would not have. (Am. Compl. ¶¶ 38–49). Accordingly, the Court finds that




                                              18
       Case 1:20-cv-02013-GLR Document 34 Filed 03/31/21 Page 19 of 31



Tessemae’s has adequately alleged that McDevitt and Tandem Growth acquired or

maintained an interest or control in the company.

       For the reasons stated above, the Court will grant dismiss Count I as to Tandem

Legal, but will permit Count I to proceed as to McDevitt and Tandem Growth.

       2.     Count II: RICO—18 U.S.C. § 1962(c)

       Tessemae’s next asserts a RICO claim under § 1962(c) against McDevitt. To

establish a claim under § 1962(c), plaintiffs must show “1) conduct of or participation in

2) any enterprise 3) through a pattern 4) of racketeering activity.” Swarey, 2012 WL

4208057, at *11 n.10 (citing 18 U.S.C. § 1962(c)). Pursuant to the “pattern” requirement,

civil RICO plaintiffs must allege at least two related racketeering acts. Sedima, S.P.R.L. v.

Imrex Co., 473 U.S. 479, 496 n.14 (1985). In addition, the pattern of racketeering activity

must have posed a threat of continued criminal activity at the time the activity occurred,

and such continuity may be open-ended (if the conduct is ongoing) or close-ended (if it has

ceased). CVLR Performance Horses, Inc. v. Wynne, 524 F.App’x 924, 929 (4th Cir. 2013)

(citing H.J., Inc. v. Nw. Bell Tel. Co., 492 U.S. 229, 241 (1989)). As this Court has

explained:

              Close-ended continuity “may be established by a ‘series of
              related predicates extending over a substantial period of time.’”
              [GE Inv. Private Placement Partners II v. Parker, 247 F.3d 543,
              549 (4th Cir. 2001)] (quoting H.J. Inc., 492 U.S. at 242).
              Conduct that extends only over a few weeks or months “and
              threatening no future criminal conduct do[es] not satisfy the
              requirement.” Id. (quoting H.J. Inc., 492 U.S. at 242). Open-
              ended continuity “may be established where, for example, the
              ‘related predicates themselves involve a distinct threat of long-
              term racketeering activity,’ or where the predicate acts ‘are part
              of an ongoing entity’s regular way of doing business . . . or of


                                             19
        Case 1:20-cv-02013-GLR Document 34 Filed 03/31/21 Page 20 of 31



               conducting or participating in an ongoing and legitimate RICO
               enterprise.’” Id. (quoting H.J. Inc., 492 U.S. at 242–43).

Jones v. Specialty Lending Grp., L.L.C., No. RWT 17-CV-1577, 2018 WL 656439, at *7

(D.Md. Feb. 1, 2018). Moreover, a plaintiff may establish open-ended continuity by

showing that the “threat of ongoing criminal activity” would have continued but for the

plaintiff’s efforts to uncover and end the activity. See Pros., Inc. v. Berry, 959 F.2d 231

(table), 1992 WL 64796, at *3 (4th Cir. 1992); see also Cap. Lighting & Supply, LLC v.

Wirtz, No. JKB-17-3765, 2018 WL 3970469, at *7 (D.Md. Aug. 20, 2018) (finding that

open-ended continuity existed where “[t]here was no clear endpoint to Defendants’ various

schemes and, had they not been caught, their criminal conduct likely would have

continued”).

       Defendants argue that Tessemae’s § 1962(c) claim fails because Tessemae’s has not

alleged a pattern of racketeering activity. (Defs.’ Mem. at 14). Defendants note that

Tessemae’s most recent allegation of a predicate act dates back to 2017, nearly three years

before Tessemae’s filed its Complaint, therefore requiring Tessemae’s to establish close-

ended continuity. (Id.). They further argue that Tessemae’s cannot successfully premise its

claim of racketeering activity on two emails sent three years apart, particularly where those

emails do not themselves contain any unlawful or fraudulent communications. (Id. at 15–

16). For these same reasons, Defendants state that Tessemae’s has failed to establish any

predicate act of wire fraud. (Id. at 16).

       The Court disagrees. As an initial matter, Tessemae’s has plausibly and with

sufficient particularity alleged that McDevitt’s attempts to participate in and take control



                                             20
        Case 1:20-cv-02013-GLR Document 34 Filed 03/31/21 Page 21 of 31



of the company would have continued had he not been caught. (See, e.g., Am. Compl.

¶¶ 42–47). Accordingly, Tessemae’s has alleged an open-ended pattern of racketeering

activity.

       Tessemae’s has also plausibly and with sufficient particularity alleged that

McDevitt engaged in multiple predicate acts of wire fraud. The Complaint alleges that

Tandem Legal emailed Tessemae’s the amended operating agreement in 2014 at

McDevitt’s direction, and that this operating agreement formed part of McDevitt’s scheme

to acquire an interest in and gain control of Tessemae’s. (Am. Compl. ¶¶ 20–32, 74).

Tessemae’s further alleges that Tandem Legal emailed the Side Letter to Tessemae’s in

2017, again at McDevitt’s direction. (Id. ¶¶ 38–49, 74). Tessemae’s alleges that these

communications were part of a scheme in which McDevitt made fraudulent

misrepresentations to Tessemae’s and to prospective investors in an attempt to acquire an

interest in and control over the company. (Id. ¶¶ 17–49, 71–73). Moreover, Defendants’

arguments that the emails did not themselves contain fraudulent misrepresentations are not

dispositive. As Tessemae’s correctly notes, the crime of wire fraud requires only that the

wires be used “in furtherance of” a fraudulent scheme. United States v. Curry, 461 F.3d

452, 457 (4th Cir. 2006). Thus, “any [wiring] that is incident to an essential part of the

scheme satisfies the [wiring] element.” Bridge v. Phx. Bond & Indem. Co., 553 U.S. 639,

647 (2008). Here, Tessemae’s has alleged that the emails were an essential part of

McDevitt’s fraudulent scheme to acquire an interest in and control over the company. That

is sufficient to survive a motion to dismiss. Accordingly, the Court will not dismiss Count

II.


                                            21
       Case 1:20-cv-02013-GLR Document 34 Filed 03/31/21 Page 22 of 31



       3.     Count IV: Common-Law Fraud 6

       Tessemae’s alleges that McDevitt is liable for common-law fraud. (Am. Compl.

¶¶ 83–87). As set forth above, plaintiffs are required under Rule 9(b) to plead claims of

fraud with particularity. The “‘circumstances’ required to be pled with particularity under

Rule 9(b) are ‘the time, place, and contents of the false representations, as well as the

identity of the person making the misrepresentation and what he obtained thereby.’”

Harrison v. Westinghouse Savannah River Co., 176 F.3d 776, 784 (4th Cir. 1999) (quoting

5 Wright & Miller, Federal Practice & Procedure: Civil § 1297, at 590 (2d ed. 1990)).

       Defendants argue that Tessemae’s has not pled with particularity the requisite facts

in support of its claim of common-law fraud. (Defs.’ Mem. at 19). According to

Defendants, “Plaintiff’s assertions cannot overcome the reality of what allegations actually

appear under Count [IV] for Common Law Fraud.” (Reply Supp. Defs.’ Part. Mot. Dismiss

First Am. Compl. [“Reply”] at 4, ECF No. 33-1). However, Tessemae’s incorporates by

reference its entire Amended Complaint into its common-law fraud claim. (Am. Compl.

¶ 83). “In cases in which a fraud count incorporates by reference all of the prior allegations

in a complaint, we examine the entire complaint to determine if the pleading requirements

of Rule 9(b) are satisfied.” Sanford v. Smith, 490 F.App’x 570, 571 (4th Cir. 2012)

(citing Adkins v. Crown Auto, Inc., 488 F.3d 225, 232 (4th Cir. 2007)). Accordingly, the

Court will not, as Defendants urge, limit its review to the paragraphs contained within

Count IV.


       6
       Because Tessemae’s RICO claims survive the Motion, the Court will exercise
supplemental jurisdiction over its state law claims. See 28 U.S.C. § 1367(a).

                                             22
       Case 1:20-cv-02013-GLR Document 34 Filed 03/31/21 Page 23 of 31



       The Court finds that Tessemae’s has pleaded its claim of common-law fraud with

sufficient particularity to survive Defendants’ Motion. Tessemae’s identifies McDevitt as

the person who made the misrepresentations, (Am. Compl. ¶¶ 40–41, 84); outlines the

specific false representations McDevitt made and the context for those misrepresentations,

(id. ¶¶ 28–32, 39–45); states that the misrepresentations were made via phone, (id. ¶ 40);

and explains that Tessemae’s was harmed and McDevitt profited from the

misrepresentations, (id. ¶¶ 48–50). Additionally, Tessemae’s allegation that the fraudulent

representations occurred in “late summer 2017” is sufficient at this stage because “there is

no requirement that plaintiff plead the exact date of the misrepresentation but only when

the statement generally occurred.” Kahn v. Ran, No. 08-CV-14417, 2009 WL 1138504, at

*6 (E.D.Mich. Apr. 27, 2009) (citation omitted); see also Burman v. Phx. Worldwide

Indus., Inc., 384 F.Supp.2d 316, 328 (D.D.C. 2005) (finding that “approximate dates” for

some misrepresentations were sufficient); Livingston v. Shore Slurry Seal, Inc., 98

F.Supp.2d 594, 597–58 (D.N.J. 2000) (noting that “plaintiffs need not plead

the exact ‘date, place or time’ of the fraud” so long as there is some “alternative means of

injecting precision” into the complaint); Prager v. FMS Bonds, Inc., No. 09-80775-CIV,

2010 WL 2950065, at *3 (S.D.Fla. July 26, 2010) (“A complaint can allege the

circumstances of a fraud in a manner that obviates the need for a precise date, hour, and

physical location for each misleading statement or omission.”). Accordingly, the Court

finds that Tessemae’s has pleaded its common-law fraud claim with particularity and will

permit Count IV to proceed.




                                            23
       Case 1:20-cv-02013-GLR Document 34 Filed 03/31/21 Page 24 of 31



       4.     Count VII: Civil Conspiracy

       Tessemae’s alleges a count of civil conspiracy against Defendants McDevitt,

Intlekofer, and Chehansky. (Am. Compl. ¶¶ 100–06). Under Maryland law, a civil

conspiracy requires: (1) a confederation of two or more persons by agreement or

understanding; (2) some unlawful or tortious act done in furtherance of the conspiracy or

the use of such means to accomplish an act that is not necessarily illegal; and (3) actual

legal damage. Van Royen v. Lacey, 277 A.2d 13, 14 (Md. 1971). In addition, a conspiracy

claim cannot stand on its own; rather, it must be based on some underlying tortious action

by the defendants. Alleco, Inc. v. Harry & Jeannette Weinberg Found., Inc., 665 A.2d 1038,

1044–45 (Md. 1995). Although the Amended Complaint does not expressly state the

underlying tort on which the civil conspiracy claim is based, because the factual allegations

set forth in Count VII repeatedly refer to “false representations,” the Court will construe

the claim as a civil conspiracy to commit fraud. (See Am. Compl. ¶¶ 102–04). “Claims of

conspiracy to commit fraud must abide by Rule 9(b)’s particularity requirements.” Hill v.

Brush Engineered Materials, Inc., 383 F.Supp.2d 814, 823 (D.Md. 2005) (citing Adams v.

NVR Homes, Inc., 193 F.R.D. 243, 250 (D.Md. 2000)).

       Defendants argue that Tessemae’s has not pled facts supporting its assertions of a

civil conspiracy among McDevitt, Intlekofer, and Chehansky. Specifically, Defendants

assert that Tessemae’s has not pled any facts that would support the existence of a

confederation among McDevitt, Intlekofer, and Chehansky, and that Tessemae’s has not

alleged the commission of any underlying tortious act. (Defs.’ Mem. at 21 n.7 & 22).




                                             24
       Case 1:20-cv-02013-GLR Document 34 Filed 03/31/21 Page 25 of 31



       The Court agrees with Defendants. The Amended Complaint contains a naked

allegation that McDevitt, Intlekofer, and Chehansky “entered into an agreement to attempt

to seize control of the Company,” (see Am. Compl. ¶ 101), but provides no specific facts

to support that conclusion. Even considering paragraphs 44 to 53 of the Amended

Complaint, to which Tessemae’s refers the Court in its Opposition, the Court cannot

conclude that Tessemae’s has alleged the existence of an agreement or understanding

among McDevitt, Intlekofer, and Chehansky with sufficient specificity to meet the

requirements of Rule 8, much less Rule 9(b). See U.S. ex rel. Godfrey v. KBR, Inc., 360

F.App’x 407, 413 (4th Cir. 2010) (affirming district court decision finding that the

complaint “failed to provide sufficient facts giving rise to an inference of a meeting of the

minds and agreement sufficient to support a claim for conspiracy”). Accordingly, the Court

will dismiss Count VII.

       5.     Count VIII: Tortious Interference

       Tessemae’s alleges a count of tortious interference with business relations against

McDevitt, Intlekofer, and Chehansky. (Am. Compl. ¶¶ 107–13). A claim of tortious

interference under Maryland law requires a showing that the defendant committed: “1)

[i]ntentional and willful acts; 2) calculated to cause damage to the plaintiff in its lawful

business; 3) done with the unlawful purpose of causing such damage . . . without right or

justifiable cause on the part of the defendants; and 4) actual damage.” Willner v. Silverman,

71 A. 962, 964 (Md. 1909). The plaintiff must allege interference through “improper

means,” which Maryland law limits to violence, intimidation, defamation, or injurious

falsehood. Volcjak v. Wash. Cnty. Hosp. Ass’n, 723 A.2d 463, 479 (Md.Ct.Spec.App.


                                             25
       Case 1:20-cv-02013-GLR Document 34 Filed 03/31/21 Page 26 of 31



1999). In addition, a plaintiff must allege that the defendants interfered with its “existing

or anticipated business relationships.” Bagwell v. Peninsula Reg’l Med. Ctr., 665 A.2d 297,

314 (Md.Ct.Spec.App. 1995). To the extent the claim is premised on prospective

relationships, “a plaintiff ‘must identify a possible future relationship which is likely to

occur, absent the interference, with specificity.’” Marinkovic v. Vasquez, No. GLR-14-

3069, 2015 WL 3767165, at *11 (D.Md. June 16, 2015) (quoting Mixter v. Farmer, 81

A.3d 631, 638 (Md.Ct.Spec.App. 2013)).

       Here, Tessemae’s tortious interference claim must fail because Tessemae’s has

failed to allege the existence of any prospective relationships that would have occurred in

the absence of interference by McDevitt, Intlekofer, and Chehansky. Indeed, while all the

alleged interference identified in the Amended Complaint relates to efforts by McDevitt,

Intlekofer, and Chehansky to raise funds from prospective investors, (see Am. Compl. ¶¶

108–10), Tessemae’s fails to allege that it was aware of any of the prospective investors

prior to the attempts by McDevitt, Intlekofer, and Chehansky to secure their contributions.

Tessemae’s cannot possibly allege with specificity that the relationships were likely to

occur absent the interference, as the same actions that comprise the alleged interference

were responsible for creating Tessemae’s relationship with those parties. For this reason,

the Court will dismiss Count VIII. 7




       7
         Because there are no surviving counts asserted against Chehansky, the Court will
direct the Clerk to terminate him as a Defendant in this case.

                                             26
       Case 1:20-cv-02013-GLR Document 34 Filed 03/31/21 Page 27 of 31



       6.     Count X: Unjust Enrichment

       Tessemae’s alleges that McDevitt is liable for unjust enrichment. (Am. Compl.

¶¶ 121–25). A claim for “unjust enrichment” is another term for a quantum meruit claim

based on a quasi-contract. Mohiuddin v. Drs. Billing & Mgmt. Sols., Inc., 9 A.3d 859, 864

(Md.Ct.Spec.App. 2010). Thus, under Maryland law, a claim for unjust enrichment applies

only where no express contract exists on the subject of the litigation. Cnty. Comm’rs of

Caroline Cnty. v. J. Roland Dashiell & Sons, Inc., 747 A.2d 600, 607 (Md. 2000). As a

result, if a plaintiff pleads both contractual and unjust enrichment claims, the claim for

unjust enrichment will be allowed only if the parties dispute whether a contract exists on

the subject at issue. Swedish Civ. Aviation Admin. v. Proj. Mgmt. Enters., Inc., 190

F.Supp.2d 785, 792 (D.Md. 2002).

       Defendants argue that Tessemae’s unjust enrichment claim is based entirely on the

contents of the Side Letter agreement. (Defs.’ Mem. at 27). They contend that the Side

Letter constitutes an express contract and that Tessemae’s is therefore barred from making

an unjust enrichment claim. (Id.). Tessemae’s does not dispute that the Side Letter is a valid

contract, responding to Defendants’ arguments only by stating that it is entitled to plead in

the alternative. (Opp’n at 39). In reply, Defendants note that throughout the course of this

litigation, Tessemae’s and Defendants have agreed that the Side Letter is a valid contract

but alleged the other side is in breach. (Reply Supp. Defs.’ Part. Mot. Dismiss First Am.

Compl. [“Defs.’ Reply”] at 13, ECF No. 32).

       The Court agrees with Defendants. Tessemae’s unjust enrichment claim is premised

entirely on the $100,000 it paid McDevitt pursuant to the Side Letter. (See Am. Compl.


                                             27
       Case 1:20-cv-02013-GLR Document 34 Filed 03/31/21 Page 28 of 31



¶¶ 121–25). Nowhere in the extensive pleadings in this case has either party disputed that

the Side Letter is a valid contract. In the absence of such a dispute, the Court is compelled

to dismiss Count X.

       7.     Count XI: Injunctive Relief—Removal

       Tessemae’s next count seeks injunctive relief in the form of an order removing

Defendants McDevitt, Connors, Dunst, and Intlekofer as members of the company. (Am.

Compl. ¶¶ 126–29). It asserts that “Maryland law permits a limited liability company to

remove a member to defend itself from abuse.” (Id. ¶ 127).

       Defendants argue that this claim should be dismissed because the remedy is not

available under Maryland law. (Defs.’ Mem. at 27). They note that they were unable to

find any Maryland case law authorizing such a remedy. (Id.). Tessemae’s cites two cases

in support of its assertion that the remedy of removal exists. (Opp’n at 29). One of those

cases, Chisholm v. Hyattstown Volunteer Fire Dep’t, Inc., 691 A.2d 776, 782

(Md.Ct.Spec.App. 1997), involves a membership corporation; the other, a trial court

decision, involves removing an officer of a limited liability company (“LLC”). See LGB

Grp., LLC v. Booty, No. CAE 02-00408, 2004 WL 1058958, at *9 (Md.Cir.Ct. Jan. 28,

2004). Defendants note that both of these cases are distinguishable from the case at bar,

where Tessemae’s seeks to expel a member from an LLC. (Defs.’ Reply at 14–15).

       The Court agrees with Defendants. Tessemae’s states that it “is a limited liability

company organized under the laws of the State of Maryland.” (Am. Compl. ¶ 5). Under the

Maryland Limited Liability Act (“MLLA”), Md. Code Ann., Corps. & Ass’ns § 4A-101 et

seq., a member may be removed “in accordance with the operating agreement.” Id. § 4A-


                                             28
       Case 1:20-cv-02013-GLR Document 34 Filed 03/31/21 Page 29 of 31



606(2); see also 1899 Holdings, LLC v. 1899 Ltd. Liab. Co., 568 F.App’x 219, 227–28

(4th Cir. 2014) (finding that an LLC’s removal of its managing member was justified under

the terms of the LLC’s operating agreement). Tessemae’s, however, does not cite to any

removal provision in its operating agreement.

       More importantly, Tessemae’s has made no attempt to direct the Court to any

statutory, constitutional, or other source providing the Court with authority to order such

injunctive relief. The MLLA does not authorize such a remedy. In both cases Tessemae’s

cites, the defendants had already removed the individual at issue—they did not seek a court

order mandating such relief. See Chisholm, 691 A.2d at 778; LGB Grp., 2004 WL

1058958, at *2. To the extent Tessemae’s seeks injunctive relief under the Court’s general

equitable powers, it should have notified the Court of the basis for this claim in its

Amended Complaint or in its briefing on Defendants’ Motion.

       The Court also agrees that Tessemae’s has not adequately pleaded a claim for

injunctive relief. “Injunctive relief is a preventative and protective remedy, aimed at future

acts, and is not intended to redress past wrongs.” Bey v. Moorish Sci. Temple of Am., 765

A.2d 132, 139 (Md. 2001) (internal quotation marks and citation omitted). Tessemae’s

alleges that Defendants have caused harm to the company through their past actions, (Am.

Compl. ¶ 128), but as to future harm, only vaguely gestures at seeking an injunction “[t]o

protect itself from further abuse,” (id. ¶ 129). In its Opposition, Tessemae’s cites to its

allegations describing actions that took place as recently as February 2018, but does not

indicate that such actions are recent or ongoing. (See Opp’n at 29; Am. Compl. ¶¶ 51–53).

To the extent that Tessemae’s bases its claim of future harm on McDevitt’s “baseless


                                             29
       Case 1:20-cv-02013-GLR Document 34 Filed 03/31/21 Page 30 of 31



counterclaim,” (Opp’n at 29–30)—a counterclaim it has not moved to dismiss—the Court

is unpersuaded by this argument. The Court will dismiss Count XI. 8

       8.     Count XII: Declaratory Judgment

       Tessemae’s seeks a declaratory judgment from this Court affirming the legality of

its May 29, 2020 rescission of equity it had previously granted Defendants McDevitt,

Connors, and Dunst. (Am. Compl. ¶¶ 130–41). The equity grants at issue initially took

place on January 2, 2014. (Id. ¶ 132).

       Defendants argue that Tessemae’s request for a declaratory judgment is foreclosed

because it is premised on an underlying contract claim which is itself barred by the statute

of limitations. (Id.). “To determine when a declaratory judgment action ‘accrues’ for

purposes of applying the Maryland statute of limitations, a court must look to the accrual

of the underlying ‘coercive’ cause of action (such as breach of contract).” Gen. Ins. Co. of

Am. v. Walter E. Campbell Co., Inc., 241 F.Supp.3d 578, 595 (D.Md. 2017), aff’d sub

nom., Gen. Ins. Co. of Am. v. U.S. Fire Ins. Co., 886 F.3d 346 (4th Cir. 2018). Defendants

assert that Tessemae’s decision to rescind its grants of equity to McDevitt, Connors, and

Dunst was premised on their failure to fulfill the conditions precedent for those grants by

the end of 2014. (Defs.’ Mem. at 29–30; see Am. Compl. ¶¶ 31, 135). Thus, according to

Defendants, because contract claims in Maryland are governed by a three-year statute of

limitations, Tessemae’s was required to assert its declaratory judgment claim by the end of

2017, which it failed to do. (Defs.’ Mem. at 29–30). Tessemae’s counters that its


       8
         Because there are no surviving counts asserted against Intlekofer, the Court will
direct the Clerk to terminate him as a Defendant in this case.

                                            30
       Case 1:20-cv-02013-GLR Document 34 Filed 03/31/21 Page 31 of 31



declaratory judgment claim is not premised on the actions of McDevitt, Connors, and Dunst

in 2014, but rather Tessemae’s own May 2020 rescission of Defendants’ holdings. (Opp’n

at 30–31). For this reason, Tessemae’s asserts that its declaratory judgment count is timely.

       The Court agrees with Tessemae’s. Tessemae’s expressly states that the controversy

about which it seeks declaratory judgment is its decision to rescind the equity it granted to

McDevitt, Connors, and Dunst. (Am. Compl. ¶¶ 135–39). To the extent that the rescission

breached a contract between the parties, Tessemae’s has alleged that the breach occurred

on May 29, 2020. For the purposes of a motion to dismiss under Rule 12(b)(6), the claim

is timely. Accordingly, the Court will deny Defendants’ Motion as to Count XII.

                                III.    CONCLUSION

       For the foregoing reasons, the Court will grant Defendants’ Motion as to Counts

VII, VIII, X, and XI of the Amended Complaint. The Court will also grant Defendants’

Motion to Dismiss Count I as to Tandem Legal. The Court will deny Defendants’ Motion

to Dismiss Count I as to McDevitt and Tandem Growth. The Court will also deny

Defendants’ Motion as to Counts II, IV, and XII. A separate Order follows.

Entered this 31st day of March, 2021.



                                                   /s/
                                          George L. Russell, III
                                          United States District Judge




                                             31
